NO. 12-04-00376-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DAN THOMAS,                                                 §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant Dan Thomas seeks to appeal the trial court’s denial of a writ of habeas corpus.  In
his habeas application, Appellant contends that the State, without prior notice and hearing, took away
his right to the restoration of good conduct time credits in violation of various constitutional
provisions, both federal and state.  We dismiss for want of jurisdiction.
            Article 11.07 of the Texas Code of Criminal Procedure establishes the procedures for a post-conviction application for writ of habeas corpus in a non-capital felony case.  Tex. Code Crim.
Proc. Ann. art. 11.07(a) (Vernon Supp. 2004-2005).  Article 11.07, section 5 provides that “[a]fter
conviction the procedure outlined in this Act shall be exclusive and any other proceeding shall be
void and of no force and effect in discharging the prisoner.”  Id. at § 5.  The only courts referred to
in article 11.07 are the convicting court and the court of criminal appeals.  See id. at § 3.    The article
prescribes no role for the court of appeals.  See id.  Therefore, we are without jurisdiction to review
the merits of Appellant’s appeal.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991).  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered December 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(DO NOT PUBLISH)